DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant representative Jason W. Rhodes on September 2, 2021.
2.	The application has been amended as follows: 
		9.	(Currently Amended) The hearing system according to claim 14, wherein the signal processing unit further comprises a speech synthesis unit adapted to convert data signals received by the second interface via the second antenna into speech signals to be presented to a user by an output transducer of the hearing device.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 9-11, 14 and 21-23 is appropriate. The close prior arts cited in the previous Office Action after having all the claimed limitations failed to teach that the external device comprising a sensor adapted to determine a sensor value and provide a sensor value signal to the hearing device via the first antenna, upon receiving a control signal from the hearing device. The control signal is based on the extracted signal from said audio signals received by the input transducer as claimed in claim 14. Therefore the prior arts do not meet the requirements of the claimed invention as recited in the broadest claim 
Claims 9-11 and 21-23 are allowed for their dependency from independent claim 14.
4.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653